Citation Nr: 1608986	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2. Entitlement to an initial, compensable rating for mallet, long finger of the right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified by videoconference during a hearing
before the undersigned Veterans Law Judge, a transcript of that hearing is of record.

In December 2014, the Board denied claims for service connection for bilateral hearing loss and right and left shoulder disorders.  The Board also granted service connection for recurrent irritis of both eyes and remanded claims for service connection for a left hand disorder and a bilateral foot disorder, as well as, a claim for an increased rating for a mallet, long finger of the right hand.  

In a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection for osteoarthritis of the left hand.  This action represents a full grant of the benefits sought with respect to the left hand disorder issue.  As such, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

As a final preliminary matter, the Board notes that the Veteran's complaints in regards to his mallet, long finger of right hand appear to also encompass complaints in regards to his right hand in general, such as those during his December 2014 Board hearing.  This claim for service connection for a right hand disorder, other than mallet, long finger of the right hand, has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's mallet, long finger of the right hand had pain and limited motion, but with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, as well as, less than 30 degrees of limited extension.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial, compensable rating for mallet, long finger of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his mallet, long finger of right hand, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Tricare and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that following the September 2014 Board hearing, the Board remanded, in part, to provide the Veteran an opportunity to identify his treatment providers.  In March 2015, the AMC requested information regarding the Veteran's VA and private treatment.  The Veteran did not respond to that request.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent two VA examinations for the finger.  Neither the Veteran nor his representative has alleged that either examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate to evaluate the Veteran's service-connected mallet, long finger of right hand, as each included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Additionally, in September 2014, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during that hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's symptoms related to mallet, long finger of right hand, to include his fingers locking up and aching and loss of strength.
Therefore, not only was the issue decided herein "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's December 2014 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Claim

The Veteran contends that a compensable rating is warranted for his service-connected mallet, long finger of the right hand.  In an August 2007 rating decision, the RO initially granted service connection for mallet, long finger of the right hand, with a noncompensable rating, effective September 1, 2006.  To the extent that the Veteran is claiming to have a right hand disorder, other than the service-connected mallet, long finger of the right hand, that matter has been referred for AOJ consideration in the Introduction section.

A.  Increased Rating Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

Under Diagnostic Code 5229, for Index or long finger, limitation of motion, (for either major or minor finger) a noncompensable rating is warranted for a gap less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible and extension limited by no more than 30 degrees.  The maximum schedular rating, of 10 percent, is warranted with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

B.  Factual Background and Analysis

Just prior to his August 2006 separation from service, the Veteran underwent a June 2006 pre-employment physical for the parachute shop and his examiner cleared him for civilian employment.  No problems related to the Veteran's hands were noted at that time.

Following service, the record documents occasional reports of hand pain and mallet, long finger of right hand.  For example, in a January 2007 Lackland medical record, the Veteran complained of chronic hand pain, without significant paresthesia or true functional limitations.  The examiner found that the hands had no specific deformity or inflammation; range of motion was intact and there was no thenar atrophy.  The provider diagnosed the Veteran with joint stiffness of the fingers, chronic hand pain/stiffness, especially in the morning, without significant paresthesias.

A December 2007 Tricare record documents complaints of right hand pain, with stiff/aching digits in the morning. The Veteran reported that the digits sometimes locked down in flexion.  He also reported numbness in the digits.  The provider found a full range of motion of the upper extremities, with pain when forming a tight fist.  The provider noted no edema, and the Veteran denied edema.  

In a July 2011 Tricare record, a provider found that the Veteran had severe triggering of the right, third finger.  In a later July 2011 record, the Veteran received corticosteroid injection to the tendon of the hand.  

In January 2014, the Veteran underwent a VA examination, during which the Veteran complained of bilateral hand pain.  The examiner diagnosed the Veteran with long mallet finger.  The Veteran did not report flare-ups that impacted the function of the hand.  The examiner found no limitation of motion or evidence of painful motion for any fingers, including after repetitive use testing.  The VA examiner also found that there was not a gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  The examiner further found no limitation of extension of the long finger post test and no functional loss or impairment.  

The January 2014 VA examiner reported no pain on palpitation, normal hand grip strength, and no ankylosis.  There was no functional impairment of an extremity such that there was no effective function remaining, other than that which would be equally well served by an amputation or prosthesis.  The examiner found no impact on the Veteran's ability to work and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-up or when the joints were used repeatedly over a period of time.

In a March 2014 VA examination, the Veteran again received a diagnosis of right long and ring trigger fingers.  The examiner found no flare-ups, increased pain, weakness, fatigability, or incoordination.  As such, the examiner found that the Veteran's symptoms would not significantly limit functional ability when used repetitively over time; there were no reported flare ups.  The examiner found no limitation of motion or evidence of painful motion, including after repetitive use testing.  The examiner further found no functional loss or impairment.  The examiner noted triggering of the right long finger, pulley tenderness, but no pain with range of motion; there was tenderness or pain to palpation of the joints of the right hand, and normal hand grip.  There was no ankylosis.  The examiner noted momentary triggering of the right ring finger that could be passively corrected by the Veteran without pain, but not the service-connected mallet, long finger of right hand.

Under Diagnostic Code 5229, a compensable rating is only warranted for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

In this case, none of the medical evidence of record supports finding that the Veteran has either a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or a compensable level of limitation of extension (30 degrees).  Both VA examiners found no such a gap.  Additionally, both VA examiners found no limitation of motion, with the January 2014 one also specifically finding no limitation of extension.  

While the Veteran had complaints of painful limitation of motion, the medical evidence shows repeated findings of normal range of motion.  Crucially, the Veteran's complained of symptoms do not result in actual functional impairment and so the complained of symptoms are not entitled to compensation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran's sincere lay belief is outweighed by the competent and credible medical examiners' findings as these medical examiners have the expertise to diagnose and evaluate mallet, long finger of the right hand.  Furthermore, the Board notes that Diagnostic Code 5229 specifically contemplates situations where limitation of motion exists, but does not warrant a noncompensable rating.  

Although the Board has considered whether staged ratings under Fenderson, supra, are appropriate, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board notes that the March 2014 VA examiner noted that the Veteran's private medical records might be pertinent to the current claim.  However, though the Board remanded to obtain such records, and the AOJ requested such records from the Veteran in a March 2015 letter, the Veteran did not respond to the record request.  The duty to assist is not always a one-way street.  A claimant cannot wait for assistance when he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

C. Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected mallet, long finger of right hand with the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.   The Veteran has complained of locking, turning the long finger and stiffness, which is contemplated in limitation of motion.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury.  As to the claims of  numbness of all fingers, such claims seem to be made in conjunction with general hand complaints, not specific to the current increased rating claim.  The Board notes that the Veteran is not service-connected for other disorders of the right hand, though he has diagnoses such as scleritis and osteoarthritis.  (March 2012 Tricare record).  Such non-service-connected matters were referred, in the Introduction portion of this decision, for AOJ adjudication.  The Board further notes that the March 2014 VA examiner found no neurological problems associated with the mallet, long finger of right hand.  The Board also considered the possible applicability of diagnostic codes applying to the Veteran's other noted symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, VA examiners found no functional impact that could limit employment.  Furthermore, the Veteran appears to have been employed during the appeal period.  As such, a TDIU claim has not been raised in this matter.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a compensable disability rating is denied.  


ORDER

An initial, compensable disability rating for mallet, long finger of the right hand is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the Board remanded this matter, in part, for an addendum medical opinion as to the claim for service connection for a bilateral foot disorder.  The Board found that the March 2014 VA examiner had based his negative medical opinion on the lack of treatment records to support finding continuing complaints of, or treatment for, a foot disorder.  However, the Board noted that during the September 2014 Board hearing, the Veteran had claimed that his feet had been symptomatic since service.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not fully address the Veteran's contentions.   The Court found that an examiner may not ignore lay evidence and base his/her opinion that there is no relationship to service on the absence of in-service corroborating medical records. 

In light of Dalton, the Board remanded this matter for an addendum medical opinion to consider the Veteran's lay statements.  The AOJ obtained a new medical opinion in April 2015.  Unfortunately, that medical opinion did not address the Veteran's lay statements.  As such, the Board will seek another addendum opinion to consider such evidence.

Prior to obtaining a new medical opinion, as this matter is being remanded, the AOJ should give the Veteran another opportunity to provide information regarded the private treatment for foot bunions that the Veteran reported during the September 2014 Board hearing.  After securing any necessary authorization from the Veteran efforts should be undertaken to obtain the identified treatment records.  All reasonable attempts should be made to obtain such records.

If there is evidence of a foot disorder other than plantar fasciitis, the VA medical opinion provider should also provide an opinion as to any other diagnosed disorder.  In the February 2016 Appellate Brief, the Veteran's representative claimed that the Veteran was seeking service connection for all foot disorders, not just the plantar fasciitis diagnosis.  If the VA medical opinion provider determines that a new VA examination is necessary, such an examination should be obtained. 

Any unassociated VA and Tricare medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given another opportunity to
identify any non-VA healthcare provider who treated
him for the feet, specifically including
the unnamed private treatment providers for the
feet alluded to during the September 2014 Board
hearing.  After securing any necessary authorization from him, obtain all identified treatment records All reasonable attempts should be made to obtain such records, consistent with 38 USCA § 5103A(b)(2) and 38 C F R § 3.159(e).

2.  The AOJ/AMC should obtain all unassociated VA and Tricare treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, return the claims file to the March 2014 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, to specifically include ALL newly associated private medical records identified by the Veteran and obtained by the AOJ AND the Veteran's LAY ASSERTIONS AS TO FOOT PAIN SINCE SERVICE (described during the September 2014 Board hearing), the VA medical opinion provider should offer an opinion on the following:

(a)  While there is no medical evidence of bilateral plantar fasciitis noted in service, the Veteran contends that his feet were symptomatic in service from duties that required a lot of walking and had been symptomatic ever since service.  (September 2014 Board hearing).  The Veteran was discharged from service in August 2006 and filed his claim for service connection of a bilateral foot disorder in December 2006.  Given the nature of bilateral plantar fasciitis, in the VA examiner's medical judgment, please again opine on whether it is at least as likely as not (50 percent or greater probability) that bilateral plantar fasciitis had its onset or is otherwise etiologically related to the Veteran's active service?  

The examiner should specifically note consideration of the Veteran's lay statements regarding symptomatic feet since service - fully described in the September 2014 Board hearing.  

(b)  If there is evidence of any other foot disorder(s), the VA medical opinion provider should opine as to whether such disorder(s) developed during or is otherwise etiologically related to service. 

 If a new VA examination is necessary to make any determinations, one should be provided.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history - to specifically include the Veteran's lay statements -  and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


